1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      )       2:19-MJ-00022-EFB
                                                    )
12                   Plaintiff,                     )       STIPULATION AND ORDER
                                                    )       CONTINUING PRELIMINARY
13         v.                                       )       HEARING DATE
                                                    )
14   KEVIN SAVANGSY,                                )
                                                    )       Judge: Hon. Kendall J. Newman
15                   Defendant.                     )
                                                    )
16                                                  )
                                                    )
17

18                                            STIPULATION

19              The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21         1. By prior order, this matter was set for Preliminary Hearing on February 8, 2019.
22         2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23              February 21, 2019, at 2:00 p.m. before Magistrate Judge Carolyn K. Delaney.
24         3. The defendant made his initial appearance on January 25, 2019.
25         4. The defendant is presently in custody pending trial in this matter.
26   ///
27   ///
28   ///


     Stipulation to Continue P/H                        1                    United States v. Savangsy
1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, discuss any potential

3           consequences, and to allow counsel for the defendant reasonable time necessary for

4           preparation and further investigation.

5       6. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

6           or indictment charging an individual with the commission of an offense shall be

7           filed within thirty days from the date on which such individual was arrested.” Time

8           may be excluded under the Speedy Trial Act if the Court finds that the ends of

9           justice served by granting such a continuance outweigh the best interests of the

10          public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

11          jointly move to exclude time within which any indictment or information shall be

12          filed from the date of this order, through and including February 21, 2019, pursuant

13          to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

14          defendant . . . the reasonable time necessary for effective preparation, taking into

15          account the exercise of due diligence.”

16      7. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

17   IT IS SO STIPULATED.

18
19   DATED: February 7, 2019                  /s/ Justin L. Lee _
                                             JUSTIN L. LEE
20                                           Assistant U.S. Attorney
21   DATED: February 7, 2019                  /s/ Mia Crager _
                                             MIA CRAGER
22
                                             Attorney for Kevin Savangsy
23                                           (as authorized on February 4, 2019)

24
25

26

27

28


     Stipulation to Continue P/H                      2                   United States v. Savangsy
1                                          ORDER

2           IT IS SO FOUND AND ORDERED, this 7th day of February, 2019.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

27

28


     Stipulation to Continue P/H              3                  United States v. Savangsy
